DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 08/16/2022 for response of the office action mailed on 06/06/2022. Independent Claims 1, 6, 11 and 16 are amended. Dependent claims 3, 8, 13 and 18 are cancelled. A new sets of dependent claims 21-24  are added. Therefore, claims 1-2, 4-7, 9-12, 14-17 and 19-24 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-7, 9-12, 14-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (2021/0219377),  Balasubramanian hereinafter, in view of He et al. (2020/0344722), He hereinafter.

Re. Claims 1 and 11, Balasubramanian teaches a method for a second User Equipment (UE) (Fig.3/Fig. 9) to enable (Fig.3-4/Fig. 9/Fig. 16 & ¶0008 - The method also includes receiving, at the first UE from the second UE, a RRC setup message that includes a second DRX preference at the second UE. Fig.3-4/Fig. 9/Fig. 16 & ¶0017 - The at least one processor is also configured to initiate transmission, from the second UE to the first UE, of a first RRC setup message that includes a third DRX preference at the second UE. The third DRX preference matches at least a portion of the first DRX preference or the second DRX preference. The at least one processor is further configured to initiate transmission, from the second UE to the third UE, of a second RRC setup message that includes the third DRX preference. Fig.3-4/Fig. 9/Fig. 16 & ¶0084 - present disclosure provides techniques for aligning some DRX cycles across sidelinks (e.g., connections between two UEs without a base station). Fig.3-4/Fig. 9/Fig. 16 & ¶0096 - RRC messages may be exchanged via unicast messages over a sidelink (e.g., directly between first UE 310 and second UE 320, without using a base station). Fig.3-4/Fig. 9/Fig. 16 & ¶0099 - a process of aligning DRX cycles between two UEs that are connected via a sidelink) and a second User Equipment (UE) (Fig.3/Fig.9/Fig.17) to enable  Sidelink (SL) Discontinuous Reception (DRX) (Fig.3-4/Fig. 9/Fig. 16 & ¶0008/¶0017/¶0096/¶0099), comprising: a processor (Fig.17, 280); and a memory (Fig.17, 282) operatively coupled to the processor, wherein the processor is configured to execute a program code to: initiate a sidelink service with a first UE (Fig.3-4/Fig. 9/Fig. 16 & ¶0008 - The method also includes receiving, at the first UE from the second UE, a RRC setup message that includes a second DRX preference at the second UE. Fig.3-4/Fig. 9/Fig. 16 & ¶0017 - The at least one processor is also configured to initiate transmission, from the second UE to the first UE, of a first RRC setup message that includes a third DRX preference at the second UE. The third DRX preference matches at least a portion of the first DRX preference or the second DRX preference. The at least one processor is further configured to initiate transmission, from the second UE to the third UE, of a second RRC setup message that includes the third DRX preference. Fig.3-4/Fig. 9/Fig. 16 & ¶0084 - present disclosure provides techniques for aligning some DRX cycles across sidelinks (e.g., connections between two UEs without a base station). Fig.3-4/Fig. 9/Fig. 16 & ¶0096 - RRC messages may be exchanged via unicast messages over a sidelink (e.g., directly between first UE 310 and second UE 320, without using a base station). Fig.3-4/Fig. 9/Fig. 16 & ¶0099 - a process of aligning DRX cycles between two UEs that are connected via a sidelink); determine a SL DRX configuration from one or more SL DRX configurations provisioned by a network or pre-configured in the second UE (Fig.3-4/Fig. 9/Fig. 16 & ¶0097 - determining the alignment of the DRX cycles is performed at second UE 320. For example, based on receiving RRC request 330, second UE 320 may select second DRX preference 336 that at least partially matches first DRX preference 332 (e.g., has a DRX on time period that at least partially overlaps with a DRX on time period of first DRX preference 332)…… second DRX preference 336 indicates the DRX cycle to be used by first UE 310 and second UE 320. Fig.3-4/Fig. 9/Fig. 16 & ¶0017 - The at least one processor is also configured to initiate transmission, from the second UE to the first UE, of a first RRC setup message that includes a third DRX preference at the second UE. The third DRX preference matches at least a portion of the first DRX preference or the second DRX preference. The at least one processor is further configured to initiate transmission, from the second UE to the third UE, of a second RRC setup message that includes the third DRX preference. Fig.1-16 & ¶0187 - the number of intervals in the DRX cycle is preconfigured at a system level, and the DRX cycle is determined based on a formula including: particular identifier mod number of intervals in the DRX cycle. Also, See claims 26-27) , wherein the SL DRX configuration is associated with the sidelink service (Fig.3-4/Fig.9/Fig.16 & ¶0091 - The unicast association process may be performed by exchanging one or more RRC messages between first UE 310 and second UE 320. During the exchange of RRC messages, first UE 310 and second UE 320 may indicate preferred DRX cycle information. Fig.3-4/Fig.9/Fig.16 & ¶0096 - RRC messages may be exchanged via unicast messages over a sidelink (e.g., directly between first UE 310 and second UE 320, without using a base station). Fig.3-4/Fig. 7/ Fig.9/Fig.16 & ¶0130 - first UE 702 may operate as the cluster head of sub-group 722 and transmit a message indicating to align the second DRX cycle with the first DRX cycle. In some implementations, the message is a groupcast message (e.g., a message to each member of sub-group 722). In other implementations, transmitting the message includes transmitting the message as a unicast message to each UE of sub-group 722. Here, Sidellink service refers to unicast sidelink or groupcast sidelink, similar to instant application at least in ¶0022-¶0023 in reference to Fig. 17A-B); 
Yet, Balasubramanian does not expressly teach monitor sidelink control channel based on the SL DRX configuration.
However, in the analogous art, He explicitly  discloses monitor sidelink control channel based on the SL DRX configuration. (Fig.1/Fig.5-6/Fig. 21-30 & ¶0060 - UE 116 and/or UE 118 may be a vehicle and may conduct V2X communications. Fig.1/Fig.5-6/Fig.21-30 & ¶0341 - for in-coverage Mode 1 UEs, the DRX parameters can be configured by Uu and/or sidelink higher layers. The Uu link and the sidelink for a UE can be configured to use a separate set of DRX parameters , in addition to common DRX parameters for Uu link, such as drx-onDurationTimer, drx-SlotOffset, drx-LongCycleStartOffset, drx-ShortCycle, drx-ShortCycleTimer. Fig.1/Fig.5-6/Fig.21-30 & ¶0342 -  drx-onDurationTimer is a timer for the On Duration at the beginning of a DRX Cycle. drx-onDurationTimer can be common for Uu link and sidelink. drx-SlotOffset is a timer for a delay in slots before starting the drx-onDurationTimer. drx-SlotOffset can be common for Uu link and sidelink. drx-InactivityTimer is a timer for a duration after a PDCCH monitoring occasion where a DCI format in a PDCCH indicates an initial transmission for a TB in a PUSCH or PDSCH for the MAC entity. drx-InactivityTimerSL is a timer for a duration after a PSCCH monitoring occasion where a SCI format in a PSCCH indicates an initial TB transmission in a PSSCH for the MAC entity or there is an initial TB transmission in a PSSCH by the UE 116. The aforesaid disclosures are similar to instant application at least in ¶0406 & ¶0412.  Fig.1/Fig.5-6/Fig.21-30 & ¶0350 - a sidelink power saving signal or channel that wakes up a UE to monitor PSCCH in a subsequent On Duration time of a next DRX cycle. Fig.1/Fig.5-6/Fig. 26-30 & ¶0352 - configuration … provided by PC5 higher layers after a unicast connection is established among UEs on the sidelink. The configuration for the sidelink power saving signal or channel can include one or more of a monitoring periodicity, a monitoring time offset relative to the start of a DRX cycle, and a monitoring pattern within a slot. ….The monitoring periodicity can also have values that are integer multiples of the length of the DRX cycle. Fig.1/Fig.5-6/Fig. 21-30 & ¶0353 - information fields of a SCI format used to provide power saving information can include dynamic DRX parameters, such as the length of onDurationTimer, drx-InactivityTimer, and DRX cycle. The information fields can further include an indication of a carrier where the UE switches from a dormant state to monitor PSCCH when the UE is configured for operation with carrier aggregation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Balasubramanian’s invention of a method and a system for aligning DRX cycles using system level configuration to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)

Re. Claims 6 and 16, Balasubramanian teaches a method for a first User Equipment (UE) (Fig.3/Fig. 9) to enable  Sidelink (SL) Discontinuous Reception (DRX) (Fig.3-4/Fig. 9/Fig. 16 & ¶0009 - initiate transmission, from a first user equipment (UE) to a second UE, of a radio resource control (RRC) request that includes a first discontinuous reception (DRX) preference at the first UE. Fig.3-4/Fig. 9/Fig. 16 & ¶0084 - present disclosure provides techniques for aligning some DRX cycles across sidelinks (e.g., connections between two UEs without a base station).Fig.3-4/Fig. 9/Fig. 16 & ¶0096 - RRC messages may be exchanged via unicast messages over a sidelink (e.g., directly between first UE 310 and second UE 320, without using a base station). Fig.3-4/Fig. 9/Fig. 16 & ¶0099 - a process of aligning DRX cycles between two UEs that are connected via a sidelink) and a first User Equipment (UE) (Fig.3/Fig.9/Fig.17) to enable Sidelink (SL) Discontinuous Reception (DRX) (Fig.3-4/Fig. 9/Fig. 16 & ¶0009/¶0096/¶0099), comprising: a processor (Fig.17, 280); and a memory (Fig.17, 282) operatively coupled to the processor, wherein the processor is configured to execute a program code to: initiate a sidelink service with a second UE (Fig.3-4/Fig. 9/Fig. 16 & ¶0009 - initiate transmission, from a first user equipment (UE) to a second UE, of a radio resource control (RRC) request that includes a first discontinuous reception (DRX) preference at the first UE. Fig.3-4/Fig. 9/Fig. 16 & ¶0084 - present disclosure provides techniques for aligning some DRX cycles across sidelinks (e.g., connections between two UEs without a base station). Fig.3-4/Fig. 9/Fig. 16 & ¶0096 - RRC messages may be exchanged via unicast messages over a sidelink (e.g., directly between first UE 310 and second UE 320, without using a base station). Fig.3-4/Fig. 9/Fig. 16 & ¶0099 - a process of aligning DRX cycles between two UEs that are connected via a sidelink); 5Application No. 17/152,098 determine a SL DRX configuration from one or more SL DRX configurations provisioned by a network or pre-configured in the first UE (Fig.3-4/Fig. 9/Fig. 16 & ¶0009 - The at least one processor is configured to initiate transmission, from a first user equipment (UE) to a second UE, of a radio resource control (RRC) request that includes a first discontinuous reception (DRX) preference at the first UE.  Fig.3-4/Fig. 9/Fig. 16 & ¶0094 - first UE 310 may receive RRC setup message 334 and determine confirmation 340 (e.g., the confirmed DRX cycle) based on first DRX preference 332 and second DRX preference 336. Fig.3-4/Fig. 9/Fig. 16 & ¶0099 - a process of aligning DRX cycles between two UEs that are connected via a sidelink. Fig.1-16 & ¶0187 - the number of intervals in the DRX cycle is preconfigured at a system level, and the DRX cycle is determined based on a formula including: particular identifier mod number of intervals in the DRX cycle. Also, See claims 26-27) , wherein the SL DRX configuration is associated with the sidelink service (Fig.3-4/Fig.9/Fig.16 & ¶0091 - The unicast association process may be performed by exchanging one or more RRC messages between first UE 310 and second UE 320. During the exchange of RRC messages, first UE 310 and second UE 320 may indicate preferred DRX cycle information. Fig.3-4/Fig.9/Fig.16 & ¶0096 - RRC messages may be exchanged via unicast messages over a sidelink (e.g., directly between first UE 310 and second UE 320, without using a base station). Fig.3-4/Fig. 7/ Fig.9/Fig.16 & ¶0130 - first UE 702 may operate as the cluster head of sub-group 722 and transmit a message indicating to align the second DRX cycle with the first DRX cycle. In some implementations, the message is a groupcast message (e.g., a message to each member of sub-group 722). In other implementations, transmitting the message includes transmitting the message as a unicast message to each UE of sub-group 722. Here, Sidellink service refers to unicast sidelink or groupcast sidelink, similar to instant application at least in ¶0022-¶0023 in reference to Fig. 17A-B);
Yet, Balasubramanian does not expressly teach  transmit sidelink control information on sidelink control channel in a period of the second UE monitoring the sidelink control channel, wherein the period is determined based on the SL DRX configuration.
However, in the analogous art, He explicitly  discloses transmit sidelink control information on sidelink control channel in a period of the second UE monitoring the sidelink control channel, wherein the period is determined based on the SL DRX configuration. (Fig.1/Fig.5-6/Fig. 21-30 & ¶0060 - UE 116 and/or UE 118 may be a vehicle and may conduct V2X communications. Fig.1/Fig.5-6/Fig.21-30 & ¶0341 - for in-coverage Mode 1 UEs, the DRX parameters can be configured by Uu and/or sidelink higher layers. The Uu link and the sidelink for a UE can be configured to use a separate set of DRX parameters , in addition to common DRX parameters for Uu link, such as drx-onDurationTimer, drx-SlotOffset, drx-LongCycleStartOffset, drx-ShortCycle, drx-ShortCycleTimer. Fig.1/Fig.5-6/Fig.21-30 & ¶0342 -  drx-onDurationTimer is a timer for the On Duration at the beginning of a DRX Cycle. drx-onDurationTimer can be common for Uu link and sidelink. drx-SlotOffset is a timer for a delay in slots before starting the drx-onDurationTimer. drx-SlotOffset can be common for Uu link and sidelink. drx-InactivityTimer is a timer for a duration after a PDCCH monitoring occasion where a DCI format in a PDCCH indicates an initial transmission for a TB in a PUSCH or PDSCH for the MAC entity. drx-InactivityTimerSL is a timer for a duration after a PSCCH monitoring occasion where a SCI format in a PSCCH indicates an initial TB transmission in a PSSCH for the MAC entity or there is an initial TB transmission in a PSSCH by the UE 116. The aforesaid disclosures are similar to instant application at least in ¶0406 & ¶0412.  Fig.1/Fig.5-6/Fig.21-30 & ¶0350 - a sidelink power saving signal or channel that wakes up a UE to monitor PSCCH in a subsequent On Duration time of a next DRX cycle. Fig.1/Fig.5-6/Fig. 26-30 & ¶0352 - configuration … provided by PC5 higher layers after a unicast connection is established among UEs on the sidelink. The configuration for the sidelink power saving signal or channel can include one or more of a monitoring periodicity, a monitoring time offset relative to the start of a DRX cycle, and a monitoring pattern within a slot. ….The monitoring periodicity can also have values that are integer multiples of the length of the DRX cycle. Fig.1/Fig.5-6/Fig. 21-30 & ¶0353 - information fields of a SCI format used to provide power saving information can include dynamic DRX parameters, such as the length of onDurationTimer, drx-InactivityTimer, and DRX cycle. The information fields can further include an indication of a carrier where the UE switches from a dormant state to monitor PSCCH when the UE is configured for operation with carrier aggregation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Balasubramanian’s invention of a method and a system for aligning DRX cycles using system level configuration to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)

Re. Claims 2, 7, 12 and 17,   Balasubramanian and He  teach claims 1, 6, 11 and 16.
Balasubramanian further teaches association between the sidelink service and the SL DRX configuration is preconfigured in the second UE or provisioned by the network (Fig.3-4/Fig.9/Fig.16 & ¶0091 - The unicast association process may be performed by exchanging one or more RRC messages between first UE 310 and second UE 320. During the exchange of RRC messages, first UE 310 and second UE 320 may indicate preferred DRX cycle information. Fig.3-4/Fig.9/Fig.16 & ¶0096 - RRC messages may be exchanged via unicast messages over a sidelink (e.g., directly between first UE 310 and second UE 320, without using a base station). Fig.3-4/Fig. 7/ Fig.9/Fig.16 & ¶0130 - first UE 702 may operate as the cluster head of sub-group 722 and transmit a message indicating to align the second DRX cycle with the first DRX cycle. In some implementations, the message is a groupcast message (e.g., a message to each member of sub-group 722). In other implementations, transmitting the message includes transmitting the message as a unicast message to each UE of sub-group 722. Here, Sidellink service refers to unicast sidelink or groupcast sidelink, similar to instant application at least in ¶0022-¶0023 in reference to Fig. 17A-B. Fig.1-16 & ¶0186 - performing, at the first UE, DRX according to a DRX cycle determined based on a particular identifier and a number of intervals in the DRX cycle. Fig.1-16 & ¶0187 - the number of intervals in the DRX cycle is preconfigured at a system level, and the DRX cycle is determined based on a formula including: particular identifier mod number of intervals in the DRX cycle. Also, See claims 26-27. Also, examiner interprets that one of the claimed feature to mapped because of the presence of “and/or”), and/or wherein the second UE selects an entry of a list of the association between the sidelink service and the SL DRX configuration, wherein the entry includes the SL DRX configuration and an identity of the sidelink service or an index associated with the sidelink service.

Re. Claims 4, 9, 14 and 19,  Balasubramanian and He  teach claims 1, 6, 11 and 16.
Yet, Balasubramanian does not expressly teach wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a first duration at a beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer, an inactive timer used for determining a second duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission, a retransmission timer used for determining a maximum duration until a sidelink retransmission is received, a cycle length used for determining a length of the SL DRX cycle, a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink Hybrid Automatic Repeat Request (HARQ) retransmission grant is expected.
However, in the analogous art, He explicitly  discloses wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a first duration at a beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer (Fig.1/Fig.5-6/Fig. 26-37 & ¶0338 - drx-onDurationTimer is a timer for the On Duration at the beginning of a DRX Cycle, drx-SlotOffset is a timer for the delay in slots before starting the drx-onDurationTimer. Also, see ¶0342. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or”) , an inactive timer used for determining a second duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission (Fig.1/Fig.5-6/Fig. 26-37 & ¶0338 - drx-InactivityTimer is a timer for a duration … after a PSCCH monitoring occasion where a UE receives a PSCCH with a SCI format that indicates an initial TB transmission in a PSSCH for the MAC entity or there is an initial TB transmission in a PSSCH by the UE 116. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or”), a retransmission timer used for determining a maximum duration until a sidelink retransmission is received , a cycle length used for determining a length of the SL DRX cycle (Fig.1/Fig.5-6/Fig. 26-37 & ¶0309 - ¶0310 - if the Short DRX Cycle is used, and [(SFN*10)+subframe number] modulo (drx-ShortCycle)=(drx-StartOffset) modulo (drx-ShortCycle); or   if the Long DRX Cycle is used, and [(SFN*10)+subframe number] modulo (drx-LongCycle)=drx-StartOffset), Also see ¶0340-¶0341. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or” ), a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink Hybrid Automatic Repeat Request (HARQ) retransmission grant is expected (Fig.1/Fig.5-6/Fig. 26-37 &¶0290-¶0294 - if a drx-HARQ-RTT-TimerDL expires: 2> if the data of the corresponding HARQ process was not successfully decoded: 3> start the drx-RetransmissionTimerDL for the corresponding HARQ process. if an drx-HARQ-RTT-TimerUL expires: 2> start the drx-RetransmissionTimerUL for the corresponding HARQ process. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Balasubramanian’s invention of a method and a system for aligning DRX cycles using system level configuration to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)

Re. Claims 5, 10, 15 and 20,   Balasubramanian and He  teach claims 1, 6, 11 and 16.
Balasubramanian  further teaches wherein the first UE and the second UE belong to a group for groupcast sidelink communication. (Fig.3-4/Fig. 9/Fig. 16 & ¶0084 - present disclosure provides techniques for aligning some DRX cycles across sidelinks (e.g., connections between two UEs without a base station). Fig.3-4/Fig. 7/ Fig.9/Fig.16 & ¶0130 – first UE 702 may associated with group 720. Group 720 corresponds to a first DRX cycle (e.g., as shown by graph 732). First UE 702 may also associate with sub-group 722 (e.g., a sub-group of the group of UEs). Sub-group 722 corresponds to a second DRX cycle that is different than the first DRX cycle (e.g., as shown by graph 730). … first UE 702 may operate as the cluster head of sub-group 722 and transmit a message indicating to align the second DRX cycle with the first DRX cycle. In some implementations, the message is a groupcast message (e.g., a message to each member of sub-group 722)).

Re. Claims 21 and 23,   Balasubramanian and He  teach claims 1  and 11.
Yet. Balasubramanian does not expressly teach monitoring the sidelink control channel in active time, wherein the active time is determined or derived based on the determined SL DRX configuration.
However, in the analogous art, He explicitly  discloses  monitoring the sidelink control channel in active time, wherein the active time is determined or derived based on the determined SL DRX configuration. (Fig.1/Fig.5-6/Fig.21-30 & ¶0342 -  drx-onDurationTimer is a timer for the On Duration at the beginning of a DRX Cycle. drx-onDurationTimer can be common for Uu link and sidelink. drx-SlotOffset is a timer for a delay in slots before starting the drx-onDurationTimer. drx-SlotOffset can be common for Uu link and sidelink. drx-InactivityTimer is a timer for a duration after a PDCCH monitoring occasion where a DCI format in a PDCCH indicates an initial transmission for a TB in a PUSCH or PDSCH for the MAC entity. drx-InactivityTimerSL is a timer for a duration after a PSCCH monitoring occasion where a SCI format in a PSCCH indicates an initial TB transmission in a PSSCH for the MAC entity or there is an initial TB transmission in a PSSCH by the UE 116. The aforesaid disclosures are similar to instant application at least in ¶0406 & ¶0412).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Balasubramanian’s invention of a method and a system for aligning DRX cycles using system level configuration to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)

Re. Claims 22 and 24,   Balasubramanian and He  teach claims 6  and 16.
Yet. Balasubramanian does not expressly teach wherein the period means active time determined or derived based on the determined SL DRX configuration.
However, in the analogous art, He explicitly  discloses wherein the period means active time determined or derived based on the determined SL DRX configuration. (Fig.1/Fig.5-6/Fig.21-30 & ¶0342 -  drx-onDurationTimer is a timer for the On Duration at the beginning of a DRX Cycle. drx-onDurationTimer can be common for Uu link and sidelink. drx-SlotOffset is a timer for a delay in slots before starting the drx-onDurationTimer. drx-SlotOffset can be common for Uu link and sidelink. drx-InactivityTimer is a timer for a duration after a PDCCH monitoring occasion where a DCI format in a PDCCH indicates an initial transmission for a TB in a PUSCH or PDSCH for the MAC entity. drx-InactivityTimerSL is a timer for a duration after a PSCCH monitoring occasion where a SCI format in a PSCCH indicates an initial TB transmission in a PSSCH for the MAC entity or there is an initial TB transmission in a PSSCH by the UE 116. The aforesaid disclosures are similar to instant application at least in ¶0406 & ¶0412).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Balasubramanian’s invention of a method and a system for aligning DRX cycles using system level configuration to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)





Response to Arguments
The examiner acknowledges the applicant’s amendments to Independent claims 1, 6, 11 and 16  along with cancellation of claims  3, 8, 13 and 18  and an addition of new claims 21-24  as filed on 08/16/2022.
Earlier objection to claims 1-4, 6-9, 11-14 and 16-19 have been withdrawn following  amended claim languages.
Applicant's arguments filed on 08/16/2022 have been fully considered but they are not persuasive. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.   

Regarding remarks in pages 8-10 for independent claims 1, 6, 11 and 16, the reference (Cheng et al. (2021/0058941 [Wingdings font/0xF3] old reference) is NOT used in this office action, hence, moot.

There is NO specific allegations towards any of the other references (Balasubramanian [Wingdings font/0xF3] 2021/0219377, He [Wingdings font/0xF3]2020/0344722, being used in the current office action) as used in earlier office action, hence, moot.

For these reasons, it is maintained that independent claims 1, 6, 11 and 16 are unpatentable over Balasubramanian, in view of He.

As all other dependent claims depend either directly or indirectly from the independent claim  1, 6, 11 and 16,  similar rationale also applies to all respective dependent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Park et al. (2022/0167207); See Abstract, ¶0032, ¶0033, ¶0034, ¶0352-¶0364 (¶0356), claim 4 along with Fig. 34-38 in reference to the new limitations (not mapped in the current office action because of the presence of “and/or”) for depending claims 2, 7, 12 and  17.
--- The above reference is in addition to what was reported in earlier office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467